Case 1:07-cr-00354-JSR Document 200 Filed 08/19/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, :
“Vr : 07-cr-354-01 (JSR)
MONZER AL KASSAR, : MEMORANDUM ORDER
Defendant.
Woe ee ee eee x

JED S. RAKOFF, U.S.D.J.

Now before the Court is defendant Monzer Al Kassar’s
renewed motion for compassionate release pursuant to 18 U.S.C. §
3582. Dkt. No. 193. By way of background, defendant initially
sought compassionate release on April 3, 2020. Dkt. No. 185.
After full briefing and oral argument, the Court denied that
motion. Dkt. No. 190. In doing so, the Court observed that there
were, at the time, no reported cases of COVID-19 in USP Marion,
where defendant is incarcerated, and noted that defendant could
renew his application in the event of a “meaningful COVID-19
outbreak in [that] facility.” See Transcript (“Tr.”) 4/27/2020,

Dkt. No. 191, at 3:5-6, 7:10:12.+

 

t In opposing defendant’s initial motion for compassionate
release, the Government argued that defendant had not properly
exhausted his administrative remedies, as required under 18
U.S.C. § 3582(c), and that defendant’s motion was therefore not
properly filed. See Letter from Government to the Court dated
April 20, 2020, Dkt. No. 187, at 20-21. However, as the Court
explained during oral argument over that motion, “the Court has
the power to waive the exhaustion requirement with respect to
COVID-19 issues.” See Tr. 4/27/2020, at 20-24; see also United
Case 1:07-cr-00354-JSR Document 200 Filed 08/19/20 Page 2 of 6

Thereafter, the coronavirus found its way into USP Marion,
infecting numerous inmates and staff. Accordingly, on July 19,
2020, defendant renewed his motion for compassionate release.
Dkt. No. 193; Memorandum of Law in Support of Defendant’s Motion
for Modification of Sentence Based on Extraordinary and
Compelling Reasons (“Def. Mem.”), Dkt. No. 194; Letter from
Defense Counsel to the Court dated August 14, 2020, Dkt. No.
198. The Government opposed. Letter from Government to the Court
dated August 3, 2020 (“Gov. Mem.”), Dkt. No. 195; Letter from
Government to the Court dated August 14, 2020 (“Gov. Supp.”),
Dkt. No. 197. Although it is a closer case than previously,
defendant’s motion must still be denied.

What makes this a closer call is the utter failure of the
Bureau of Prisons (the “BOP”) to take adequate steps to prevent
or at least more fully contain the spread of the virus at the
Marion prison. When defendant filed his renewed motion on July
19, 2020, 14 inmates in USP Marion had tested positive for
COVID-19. Def. Mem. at 2. That was bad enough, but by yesterday,
August 18, 2020, 140 inmates had contracted COVID-19, accounting

for more than 10 percent of the facility’s total inmate

 

States v. Haney, No. 19-cr-541 (JSR), 2020 WL 1821988 (S.D.N.Y.
Apr. 13, 2020). The Court therefore proceeds to the merits of
defendant’s renewed motion.
Case 1:07-cr-00354-JSR Document 200 Filed 08/19/20 Page 3 of 6

population.? While most of these inmates have recovered, four
inmates remain infected and two have tragically died. The staff
at USP Marion has not been spared either. Twelve staff members
have tested positive for COVID-19, of whom only six have so far
recovered.

Because of their intrinsic barriers to social distancing,
adequate hygiene, and the like, prisons are prime candidates for
the spread of coronavirus. Fortunately, the BOP has been
successful in avoiding serious coronavirus outbreaks at many of
its facilities. Yet, after watching several of its facilities
nonetheless fall victim to serious outbreaks, the BOP continues
to fail to take such obvious steps to reduce such outbreaks as
testing of all the inmates and staff at a given location where
coronavirus has been detected. Indeed, as the government
concedes, even now the BOP is not testing all of its staff at
USP Marion, see Gov. Supp. at 1, even though most of their
employees reside in a part of Illinois that has itself suffered
considerable coronavirus infection, see Def. Mem. 2-3.

This failure in the case of the Marion facility is plainly
relevant to defendant’s renewed motion, since both his age (75

years old) and, as the Government now concedes, his health

 

See https: //www.bop.gov/coronavirus/ (last visited August
18, 2020).
Case 1:07-cr-00354-JSR Document 200 Filed 08/19/20 Page 4 of 6

problems (notably, Type II diabetes) put him at high risk if he
contracts COVID-19 and constitute the kind of “extraordinary and
compelling circumstances” that could justify compassionate
release if the other statutory requirements were met. See Gov.
Mem. at 3.

But it is those other requirements - specifically,
consideration of the factors set forth in 18 U.S.C. § 3553(a) -
that still compel the denial of the renewed motion. Indeed, as
the Court observed during the argument on defendant’s initial
motion for compassionate release, “almost all” the § 3553(a)
factors counsel strongly against a sentence reduction. See Tr.
4/27/2020, at 17:3-4.

This is most obviously true with respect to the very first
factor under § 3553(a), namely the “the nature and circumstances
of the offense.” Defendant’s crimes were, by any standard,
egregious. As the Court observed at his sentencing, the “totally
overwhelming” evidence showed that defendant “knowingly and
intentionally, and without any hesitation . . . entered into an
arrangement to sell huge quantities of the most serious weapons
to what [he] believed was a terrorist organization,” which, as
he knew, intended to “use those weapons, among other things, to
kill Americans and wreak havoc.” Transcript 2/24/09, Dkt. No.

195-2, at 52:13-15, 53:6-12. Considering the monstrous nature of
Case 1:07-cr-00354-JSR Document 200 Filed 08/19/20 Page 5 of 6

defendant’s crimes, the Court’s 30-year sentence was, if
anything, on the lenient side. Yet defendant has not even served
half that sentence. How could it be “just punishment,” 18 U.S.C.
§ 3553(a) (2) (A), to set him free?

And while the Court continues to be concerned about
defendant’s health, relevant to the Court’s analysis is the fact
that, despite the severe coronavirus outbreak at USP Marion,
defendant is housed in the Communications Management Unit (the
“CMU”), where inmates remain in single-occupancy cells, do not
share their living space with other inmates, and do not interact
with inmates in other housing units. Gov. Mem. at 4. As of
August 14, 2020, the Government has confirmed, no inmates within
the CMU have tested positive for COVID-19. Gov. Supp. at 1.

The Court has considered all of defendant’s other arguments
and finds them without merit. In particular, while the Court is
cognizant of the burden imposed by defendant's inability to see
his loving family, anyone who commits as serious a crime as this
defendant must know in his heart that if he is caught and
imprisoned, it is his own family who may suffer the worst.

For all the foregoing reasons, the renewed motion of
defendant for compassionate release is denied. The Clerk is
directed to close the entry bearing docket number 193.

SO ORDERED.
Case 1:07-cr-00354-JSR Document 200 Filed 08/19/20 Page 6 of 6

Dated: New York, NY GL. WW

a
August [% 2020 JED S. RAKOFF, U.S.D.J.

 

 

 

 
